DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 23-42 are pending in the application. Claims 23, 30, and 37 are currently amended. Claims 1-22 have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated November 14, 2022:
Regarding the rejection of claims 23-42 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that “Cross 
does not describe in detail how these agents (e.g. “server-side dependency units 18”) are provided to the servers. /d. at 6:7-44. In Cross, the servers are controlled by a single entity (e.g. a single financial services company), and the “server-side dependency units 18” can be natively installed on the servers”. In particular, Applicants appears to argue that while Cross somehow “provides” these agents, Cross fails to describe HOW these agents are provided to the servers (emphasis added). However, it is noted that the claim does not provide specificity that would necessitate Cross or any other prior art reference to show how “providing” is accomplished. Therefore, Applicant’s argument cannot be held as persuasive and the amendment fails to distinguish from teachings of Cross.
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 23, 30, and 37, the newly added limitation “providing for download agent software” is ambiguous because it is unclear what “providing” entails such that the claimed scope can be ascertained. In particular, it appears that “providing” is an inactive step that essentially means “making available for download” that broadly encompasses any feasible way to facilitate availability for downloading agent software. It is further noted that “providing for download” is not the same as actually downloading agent software, which would be an active step. It is also noted that “to collect data about different application components” suggests intended use and is not accorded patentable weight. 
Dependent claims are rejected for the same reasons as incorporating all the limitations of the corresponding independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US 2015/0324215 A1) in view of Cross et al. (US Patent 10,320,626 B1) and in further view of Wei (US 2010/0228819 A1).
As to claim 23, Borthakur teaches a computer-implemented method, comprising:
discovering a first application component of an application being executed at a first premise [enterprise-based network] external to a cloud computing environment [multi-tenant network] [user requesting migration of an application running on a first VM instance by selecting the application via the interface] (par. [0114], Fig. 7);
receiving a data set, wherein the data set is collected from at least the first application component [dependency information 155, resource monitoring metrics 160] (par. [0023], [0024], [0029]);
detecting a relationship between the first application component and a second application component of the application being executed at the first premise [identifying dependencies of the selected application that are run on other VMs] (par. [0115], Fig. 7), wherein the detecting is based on analysis of the data set [dependency information 155 and resource monitoring metrics 160] collected from at least the first application component, wherein the data set indicates a dependency between the first and second application components (par. [0029]); and
causing a migration of the first and second application components from the first premise to the cloud computing environment, wherein the migration is initiated based at least in part on the detected relationship (par. [0118], step 710 in Fig. 7).
While Borthakur teaches that the application migration service 140a and 140b is a software application running on the operating system of a server computer within the compute service environment 100 and the client private network 170 (par. [0026]), Borthakur fails to teach that the data set is received from an agent running on a host executing the first application component.
Cross is directed to application discovery and dependency mapping (abstract). In particular, Cross teaches an agent running on a host and collecting data about events occurring at the host in order to determine a dependency between application running on different servers (col. 6 lines 7-44). Cross also teaches executing agents on different hosts [there are multiple server 16 instances in Fig. 2] to collect data bout different application components of an application (col. 6 lines 7-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Borthakur by having the data received from an agent running on a host executing the first application component in order to better assist in modifying or maintaining an application ecosystem (col. 6 lines 29-44 in Cross).
While Cross teaches that agents are running on the servers, Cross fails to expressly teach how these agents were provided to the servers. 
Wei is directed to replication of a distributed applications and monitoring changes for the replicated resources (abstract). In particular, Wei teaches that software “agents” are downloaded to each host computer and collect data from the host computer and send the data over the network (par. [0084], Figs. 27, 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Borthakur in view of Cross by having the agents of Cross downloaded to the servers of Cross in order to allow their installation and execution as was well known in the art before the invention was made. 

As to claim 24, Borthakur in view of Cross teaches that the agent is configured to collect data about events occurring on the host (col. 16 lines 6-39 in Cross).

As to claim 25, Borthakur in view of Cross teaches that the data set indicates an identifier of a first process associated with the first application component and a connection between the first process and a second process associated with the second application component, including a destination port used by the connection (col. 8 lines 20-32 in Cross).

As to claim 26, Borthakur teaches that the first premise comprises a premise of a different cloud computing environment (par. [0025]).

As to claim 27, Borthakur teaches that the first application component includes a portion of a particular tier of a multi-tier web application, and wherein the second application component includes a portion of another tier of the multi-tier web application (par. [0093], [0136]).

As to claim 28, Borthakur teaches causing a visualization of the first and second application components to be presented via a programmatic interface (par. [0027], Fig. 1).

As to claim 29, Borthakur teaches obtaining input via a graphical user interface, indicating one or more resources of the cloud computing environment to which the first application component is to be migrated (par. [0027], [0036]); and
initiating migration of the first application component to the one or more resources in response to said obtaining (par. [0114]).

As to claim 30, Borthakur in view of Cross and Wei teaches a system, comprising:
one or more computing devices (Fig. 1 in Borthakur);
wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices (par. [0139] in Borthakur) cause the one or more computing devices to perform the method steps as discussed with respect to claim 1 above.

As to claims 31-36, Borthakur in view of Cross teaches all the elements as discussed per corresponding method claims 24-29 above.

As to claim 37, Borthakur in view of Cross and Wei teaches one or more non-transitory computer-readable storage media storing program instructions (par. [0137], [0139] in Borthakur) that when executed on or across one or more processors cause the one or more processors to perform the operations as discussed per claim 1 above.

As to claims 38-42, Borthakur in view of Cross teaches all the elements as discussed per corresponding method claims 24-28 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442